DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8, 10, 14-15, 23, 97-99, 102, 107-109 and 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (US Pub. 2015/0018031).
Regarding claim 1, Yamazaki discloses a method performed by an apparatus of a wireless device for managing transmit power control, comprising: 
receiving from a base station a message including a path loss value (fig.8 element S402, par.0115 “MeNB 110A”, par.0117) and transmitting a signal to an uplink (UL) receive (Rx) point using an uplink transmit power associated with the received path loss value (fig.8 element S60, “uplink signal to the….HeNB 110B).  
Regarding claims 2 and 15, Yamazaki discloses the path loss value comprises a physical uplink shared channel (PUSCH) path loss value, a physical uplink control channel (PUCCH) path loss value (par.0116), or a physical uplink control channel (PUCCH) path loss value (consideration is optional); and transmitting the signal to the UL Rx point comprises transmitting the signal to the UL Rx point using a corresponding one of a PUSCH uplink transmit power associated with the PUSCH path loss value (par.0116-0118), a PUCCH uplink transmit power associated with the PUCCH path loss value, or an SRS transmit power associated with the received SRS path loss value (consideration is optional).  
Regarding claims 5 and 18, Yamazaki discloses receiving a message including a path loss value comprises receiving an indication of a set of path loss values and an indication of one of the set of path loss values (par.098-099); and transmitting the signal to the UL Rx point comprises transmitting the signal to the UL Rx point using an uplink transmit power associated with the received indication of the set of path loss values and the received indication of the one of the set of path loss values (par.0114-0117).  
Regarding claims 10 and 23, Yamazaki discloses determining the uplink transmit power using the received path loss value (par.0115-117).  
Regarding claim 14, Yamazaki discloses a transceiver (fig.6 elements 11, 12); and a processing system coupled to the transceiver (fig. 6 element 13) and configured to: receive from a base station a message including a path loss value (fig.8 element S402, par.0115 “MeNB 110A”, par.0117); and transmit a signal to an uplink (UL) receive (Rx) point using an uplink transmit power associated with the received path loss value (fig.8 element S60, “uplink signal to the….HeNB 110B).  
  Regarding claim 97, Yamazaki discloses a method performed by an apparatus of a base station for managing transmit power of a wireless device, comprising: 
obtaining a power measurement of a signal from a wireless device (par.084, 092); and sending to the wireless device a path loss value associated with the received power measurement configured to enable the wireless device to select (par.074 “selection..is perform for the uplink…..base stations”) an uplink transmit power (par.0116-0117).  
Regarding claims 98 and 108, Yamazaki discloses determining the path loss value associated with the received power measurement of the signal from the wireless device (par.084-092).  
Regarding claims 99 and 109, Yamazaki discloses the path loss value comprises one or more of a physical uplink shared channel (PUSCH) path loss value (par.0116-0117), a physical uplink control channel (PUCCH) path loss value, or a sounding reference signal (SRS) path loss value (consideration is optional).  
Regarding claims 102 and 112, Yamazaki discloses 102. (Original) The method of claim 97, wherein the path loss value comprises an indication of a set of path loss values and an indication of one of the set of path loss values (par.098-099).  
Regarding claim 107, Yamazaki discloses an apparatus of a base station, comprising: a transceiver; and a processing system coupled to the transceiver (fig.5 elements 113, 114, 116) and configured to: obtain a power measurement of a signal from a wireless device (par.092 “Alternatively, the control unit….the pathloss calculated by the UE….the reference signal from the UE”); and send to the wireless device a path loss value (par.0117) associated with the received power measurement configured to enable (par.0116 “the UE 10 determines the transmission power of the uplink”) the wireless device to select (par.074 “selection….is perform for the uplink…..base stations”) an uplink transmit power (par.0116-0117).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 19-20, 103-104 and 113-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamzaki in view of Takeda (US Pub. 2021/0212105).
Regarding claims 6, 19, 103 and 113, Yamzaki fails to disclose the indication of the set of path loss values is received via one of radio resource control (RRC) signaling or a medium access control (MAC)-control element (CE) message. 
Takeda discloses the indication of the set of path loss values is received via one of radio resource control (RRC) signaling (par.0116), or a medium access control (MAC)-control element (CE) message (consideration is optional).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Yamzaki with the above teaching of Takeda in order to provide an RS resource index qd may be provided by the value of the pathloss reference index as suggested by Takeda (par.0116).
Regarding claims 7, 20, 104 and 114, Yamzaki fails to discloses the indication of the one of the set of path loss values comprises one or more of an indication of a PUSCH path loss value via a sounding reference signal resource indicator (SRI) field in a downlink control information (DCI) message, an indication of a PUCCH path loss value via a MAC-CE message, or an indication of an SRS path loss value via a MAC-CE message.  
Takeda discloses the indication of the one of the set of path loss values comprises one or more of an indication of a PUSCH path loss value via a sounding reference signal resource indicator (SRI) field in a downlink control information (DCI) message (par.0117 “the UE may determine an RS resource index qd based on the value of the PUSCH pathloss…..mapped in the sounding reference signal (SRS) resource indicator (SRI) filed in the DCI format that activates the PUSCH transmission”), an indication of a PUCCH path loss value via a MAC-CE message, or an indication of an SRS path loss value via a MAC-CE message (consideration is optional).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Yamzaki with the above teaching of Takeda in order to provide an RS resource index qd may be provided by the value of the pathloss reference index as suggested by Takeda (par.0116).

Claims 11-12 and 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamzaki in view of Ajakple (US Pub. 2020/0205156).
Regarding claims 11 and 24, Yamazaki fails to disclose transmitting a signal for initial access communications to a base station using a transmit power associated with a downlink reference signal from the base station.  
Ajakple discloses transmitting a signal for initial access communications to a base station using a transmit power associated with a downlink reference signal from the base station (par.0151).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Yamzaki with the above teaching of Ajakple in order to provide the UE may use the configured PLOffset to decide which UL carrier to use as suggested by Ajakple (par.0151).

Regarding claims 12 and 25, Yamzaki fails to teach sending a message indicating that the wireless device is capable of determining the uplink transmit power associated with the received path loss value.  
Ajakple discloses sending a message indicating that the wireless device is capable of determining the uplink transmit power associated with the received path loss value (par.0144-0146 “The UE may provide assistance information, such as UE capability to the radio access network…decide which UL carrier selection….should configure the UE with”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Yamzaki with the above teaching of Ajakple in order to provide the UE may use the configured PLOffset to decide which UL carrier to use as suggested by Ajakple (par.0151).

Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamzaki in view of Abiri (US Pub. 20200229193).
Regarding claims 13 and 26, Yamzaki discloses receiving from the base station the message including the path loss value (par.092). However; Yamzaki fails to teach sending a signal to enable a path loss measurement; and receiving from the base station the message including the path loss value.
Abiri discloses sending a signal to enable a path loss measurement; and receiving from the base station the message including the path loss value (par.036 “instruct the wireless client….to transmit….to measure the path loss.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Yamzaki with the above teaching of Abiri in order to measure of wireless characteristics (e.g., path loss, signal strength, etc.) can be obtained as suggested by Abiri (par.037).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642